Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed May 27, 2022 has been entered. Claims 12-17, 20-31 remain
pending in the application. Applicant’s amendments to the Claims have overcome 112(b) rejections previously set forth in the Non‐Final Office Action mailed March 11, 2022.

Allowable Subject Matter
Claims 12-17, 20-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
For claim 12, the prior arts on record do not teach, describe and/or suggest all the limitations as presented in the claim as a whole and specifically a method for operating a motor vehicle, comprising: evaluating the images by a control device, wherein the motor vehicle is a self-driven vehicle, wherein the evaluating includes detecting for at least one hand gesture performed by a person shown in the images, wherein the at least one hand gesture further indicates a number of passengers to be picked up by the motor vehicle using a number of raised fingers on any hand of the person performing the at least one hand gesture, and in response to determining that the number of passengers to be picked up is greater than a number of free seats available in the motor vehicle, sending a call signal automatically to another automatically piloted motor vehicle.
For claim 26, similar statement applies for a non-self-driving vehicle.
For claim 28, similar statement applies for a motor vehicle that implements the method of claim 12. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661